Title: To George Washington from Giuseppe Chiappe, 31 August 1791
From: Chiappe, Giuseppe
To: Washington, George



Excellence
Mogador le 31 Aout 1791

Extiment de mon devoir La continuation a Vôtre Excellence de Toutes Les Novelles de cet Royaume particullierement sur ce qu’il peut servir de gouvernement aux Venerables Etats, J’ai L’haute honneaur de Les umillier a V.E. & dans Le même temps de supliquer tres humblement vouloir m’honnorer de ⟨illegible⟩ ordres tres respectables ⟨illegible⟩ Toutes mes humbles precedentes pour me Tranquilliser de la doute que J’ai de si elles Soient parvennues a V.E.
S.M. Imperial est passê de Salè a Darelbeyda & chemin faisent â chatisées Les Revolteaux des Provinces de cette contê pansent de suivre jusque ici, St Croix & Maroc pour en exectuter du même avec Les deplus, Le suivent à propos un nombreuse camp, mais lui êtoient arrivè un Courrier de La part d’un de ces Comendents aux Frontieres de Ceuta d’Espagne qu’il lui portet La Novelle, d’être Sorti de cette Place un officier, un Intreprete & quelques Soldats, & que Le dit Officié avoit intimê, que

si S.M.I. êtoit en Paix avec L’Espagne devoit retirer Son Camp & que si elle êtoit en Guerre Les Espagnols procureroit de La faire retirer a forse; Confirmê cette Novelle pour des ministres de la Secte S.M.I. s’animâ & dans Le moment prit Le chemin par ce conté La, convoquent ces Troupes pour Le suivre, & passent de Tanger on â comptées plus de 10 m. persones qu’il Le Suivoit, en outre une plus grande Nombrè d’autres qu’il attendoient dans Les Montagnes proches de Ceuta & Tetuan, & entre eux il y avoit beaucoup de Princes vû que pour eux c’est une Guerre de Religion & qu’ils doivent y être.
Est presque incompréensible une Tele determination puisque Le Rois Ansali un des Capitains de Navir de S.M.I. est bien peu de Temps q’il passá a La Cour de Madrid avec Les Preliminaires de Paix deja Signées de S.M. Impl. & que en vertû des mêmes La Court Susditte avoit ordonês a Cadiz de fournir au Rois Peres tout ce qu’il Lui seroit de besoin per La garnison de quatre Fregates, ce qu’il â ⟨choisir⟩ a son plaisir & même un gros Navire Espagnol Les à apportêes a Tanger.
Est aussi sur, que La Court d’Espagne avoit deja destinè La Seconde Ambassade & que avec La même elle devoit envoier 700/m. Piastres dûes encore au Roy mort pour Le Droits de Bleds & autres charges a Darelbeyda, & on croit que cette expedition â ête suspendue pour une Lettre que le Prince Mulei Selema frer ⟨de⟩ S.M. â êcrit a la Court de Madrid, La prevenent de ne remetre pas la susditte Somme aux mains de son Fraire a raizon que elle appartenoit aux ⟨illegible Cre⟩ditaires seulement, & particullierement jusqu’a voir. Informê S.M.I. de cette prevention â repondû que Le tel argent apartenoit aux ⟨troupes & au⟩ Tresor Royal.
Depuis peu de temps ⟨retourne⟩ de la Court les Rois Ansali & êtoient mal content de son recette, & pour avoir eûes quelques disputes avec Le premier Ambassadeur Si ⟨Mulai⟩ Ben Ottomen (au present encore a la Cour de Madrid) il a rapresentè Toute Le mal possible contre La Cour & Le Susdit Ambassadeur, disent contre ce dernier qu’il êtoit plus Cretain des Cretains, Tout ce que à aigrû de plus en plus S.M. pour aller contre Ceuta, & nous Savons que cette Place est resollue a une defence jamais vûe puisque dans Le premier affront elle en n’a pas fait cas, & non ⟨obstent⟩ nous croyons que Les Choses Se arengeront.

J’ai l’haute honneaur ⟨de⟩ umillier a V.E. deux Notes des Presents faits par Les Ambassadeurs d’Englaterre & Dinamarque, mais la premiere il à âjoute Les monitions de Guerre qu’on attend ⟨de⟩ Londres en outre, les autres choses qu’ils ont êtêes consignêes Secretement depuis La même Ambassäd⟨e⟩. Les deux Embassadeurs on êtês recûs avec Les honneaurs accotumés, & ils fur presentêes pour Le Tres Humble Serviteur de V.E. mon Frer Francois, q⟨ui⟩ à êtè ⟨ex⟩pediè de S.M. a Tanger pour recevoir L’Ambassadeur Suedois & le Comte Potoschi Po⟨lo⟩nois, note de Presents des queles je n’ai encore reçue.
L’Ambassadeur Ollandois attend en Gibraltar Les Présants de ca République qu’ils y ont êtês expediês avec une Fregate Le 17 Juillet & les reç⟨oi⟩vent passerà a Tanger ò Tetuan pour Les presenter à S.M. Impl.
Le Consul de Françe en Salès Monsr du Roché L’attend aussi de Marseilles en û il fut apell⟨é p⟩our L’Enchargê de l’Ambassade avec Le Titre ⟨d’⟩Envoyê & il porte une bone Suite & des beaux presents.
On attend encore a chaque moment L’Ambas⟨sade⟩ de Venize.
Je Repete aux Venerables Etats & a V.E. Mes Tres humbles Serviçes & Toujour a ces ordres je l’ai L’haute honneaur d’être Tres profoundement de V. Exe Le Tres Humble & Tres Obbt Serviteur.

Giuseppe Chiappe

